Citation Nr: 1611863	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-16 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC) at the housebound rate or based on aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in San Juan, the Commonwealth of Puerto Rico.

The Veteran originally requested a hearing before a Decision Review Officer (DRO) in April 2010, and such hearing was scheduled to take place in November 2010.  However, the Veteran cancelled the hearing to schedule a new VA aid and attendance or housebound examination and failed to express any interest in rescheduling a DRO hearing.  Accordingly, the hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case has been rated totally disabled for VA purposes due to his service connected schizophrenia (his only service connected disability) since October 1974.  From October 1974 to September 1980, his rating was based on individual unemployability, and from September 1980, he has had a 100 percent scheduler rating.  The Veteran was examined in connection with this claim in March 2011.  This consisted of a "Mental Disorders" examination, and an "Aid and Attendance or Housebound Examination."  The examiners appeared to conclude the Veteran was housebound, and was in need of aid and attendance, but attributed this to a cognitive disorder, together with physical and medical conditions apart from the Veteran's service connected schizophrenia.  The relationship between the cognitive disorder and the Veteran's schizophrenia, however, was not made clear.  One part of the report implied a relationship, (Axis I diagnosis) while in another part of the report the relationship appears to be excluded ("Other Comments section of the report).  Clarification of this point is necessary.  

In addition, this will give the opportunity to a new examiner to more directly address the apparent contention that the Veteran's schizophrenia medication causes him to become dizzy which, in turn, causes him to fall and prevents him from driving or leaving his home without assistance.  

To ensure that the record is complete, while on remand, the AOJ should obtain updated VA treatment records.  In addition, the Veteran should be provided with an opportunity to identify any non-VA healthcare provider who has provided relevant treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records related to the claim on appeal.  After obtaining the necessary authorization from the Veteran, all outstanding records should be obtained, to include any VA treatment records dated since June 2009. 

2.  After obtaining any outstanding treatment records regarding the Veteran's sole service-connected disability, schizophrenia, provide him with a VA Aid and Attendance or Housebound Examination.

The examiner should provide an opinion as to whether the Veteran is so helpless due to his service-connected schizophrenia as to be in need of regular (but not necessarily constant) aid and attendance or is housebound.

In making this determination, the VA examiner should consider the five factors listed below.  It is not required that all of the disabling conditions enumerated be found to exist in order to find a veteran so helpless as to be in need of regular aid and attendance.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.

(a) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable;

(b) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.);

(c) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness;

(d) the inability to attend to the wants of nature; or,

(e) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

In considering the above factors, the examiner should consider and address (a) the Veteran's statement that his schizophrenia medications cause him to become dizzy which, in turn, cause him to fall and prevents him from driving or leaving his home without assistance; and (b) whether the Veteran's cognitive or memory deficits are a manifestation of his schizophrenia; and/or are side effects resulting from medication prescribed for schizophrenia.

The examiner should report all pertinent findings, and explain the reason(s) for his or her opinions.   

3.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

